--------------------------------------------------------------------------------

Exhibit 10.2
 
EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of July 30, 2007
(“Effective Date”) by and between Equity One, Inc, a Maryland corporation (the
“Company”), and Thomas E. McDonough (“Executive”).
 
W I T N E S S E T H:
 
The Company desires to employ Executive as of the Effective Date, on the terms
and conditions set forth in this Agreement, and Executive desires to be so
employed.
 
IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:


Section 1.           Employment.  The Company hereby agrees to employ Executive
and Executive hereby agrees to such employment, on the terms and conditions
hereinafter set forth.
 
Section 2.           Term.  The period of employment of Executive by the Company
hereunder (the “Employment Period”) shall commence on the Effective Date and
shall continue through December 31, 2010.  This Agreement and the Employment
Period automatically shall be renewed for successive one-year periods
thereafter, unless either party gives the other party prior written notice at
least six months before the expiration of the Employment Period of that party’s
intent to allow the Employment Period and this Agreement to expire.
 
Section 3.           Position and Duties. From and after the Effective Date
during the Employment Period, Executive shall serve as Executive Vice President,
Chief Investment Officer of the Company and shall report to the Chief Executive
Officer.  Executive shall have those powers and duties normally associated with
the position of a Executive Vice President and such other powers and duties as
the Chief Executive Officer may properly prescribe, provided that such other
powers and duties are consistent with Executive’s position.  Executive shall
devote his full business time, attention and energies to Company affairs as are
necessary to fully perform his duties for the Company (other than absences due
to illness or vacation).  Notwithstanding the foregoing, the Company
acknowledges that Executive has an interest in three real estate projects
located in Foothill Ranch, Novato and Indio, California and may devote time to
these projects; provided, however, that such devotion of time shall not
detrimentally interfere with the performance of his duties under this Agreement.
 
Section 4.           Place of Performance.  The principal place of employment of
Executive shall be at an office to be established by the Company in Irvine or
Newport Beach, California, subject to reasonable travel as required in the
performance of his duties outlined above.
 
Section 5.           Compensation and Related Matters.

 
 

--------------------------------------------------------------------------------

 

(a)      Salary.  During the Employment Period, the Company shall pay Executive
an annual base salary of not less than $300,000 (“Base Salary”).  Executive’s
Base Salary shall be paid in approximately equal installments in accordance with
the Company’s customary payroll practices.  If the Company increases Executive’s
Base Salary, such increased Base Salary shall then constitute the Base Salary
for all purposes of this Agreement.  The Company may not decrease Executive’s
Base Salary during the Employment Period.
 
(b)      Annual Bonus.  The compensation committee (the “Compensation
Committee”) of the Board of Directors of the Company (the “Board”) shall review
with the Chief Executive Officer the Executive’s performance at least annually
during each calendar year of the Employment Period and cause the Company to
award Executive such cash bonus (“Bonus”) as the Compensation Committee shall
reasonably determine as fairly compensating and rewarding Executive for services
rendered to the Company and/or as an incentive for continued service to the
Company.  The amount of Executive’s Bonus shall be determined in the discretion
of the Compensation Committee in consultation with the Chief Executive Officer
and shall depend on, among other things, the Company’s achievement of certain
performance levels established by the Compensation Committee, which may include,
among others, such performance measures as growth of earnings, funds from
operations per share of Company common stock, earnings per share of Company
common stock and Executive’s performance and contribution to increasing the
funds from operations; provided, however, that in no event shall the amount of
Executive’s Bonus be less than half of the then Base Salary for each year of
this Agreement ($62,500 for the 2007 calendar year).  The Company shall pay any
Bonus to Executive on or before March 15th of the calendar year following the
calendar year to which the bonus relates.
 
(c)      Restricted Stock and Stock Options.
 
(i)           On the Effective Date, the Company shall grant to Executive,
either under the equity compensation plans of the Company or otherwise, 20,000
shares of the Company’s restricted stock.  Such shares of restricted stock shall
vest in equal installments on each of the first, second, third and fourth
anniversaries of the Effective Date.  Dividends on restricted stock shall be
paid to Executive at such times as dividends are paid to shareholders of the
Company’s common stock.
 
(ii)           On the Effective Date, the Company shall grant to Executive,
either under the equity compensation plans of the Company or otherwise options
to purchase 75,000 shares of the Company’s common stock.  Such stock options
shall vest in equal installments on each of the first, second, third and fourth
anniversaries of the Effective Date.
 
(iii)           Following each calendar year of the Employment Period, the
Compensation Committee shall review with the Chief Executive Officer the
Executive’s performance during the prior year and cause the Company to grant to
Executive stock options and/or shares of restricted stock in the amount that the
Compensation Committee shall reasonably determine as fairly compensating and
rewarding Executive for services rendered to the Company and/or as an incentive
for continued service to the Company; provided, however, that in no event shall
the number and terms of such award be less favorable than granting to Executive
10,000 shares of restricted stock and options to purchase 75,000 shares of the
Company’s common stock (4,167 shares of restricted stock and options to purchase
31,250 shares of Company common stock for the 2007 calendar year).  Stock
options or shares of restricted stock so granted or issued shall vest in equal
installments on each of the first, second, third and fourth anniversaries of the
date of grant thereof, provided however that in the event the Company issues
Executive a notice of non-renewal, all unvested restricted stock and options
shall vest as of the last day of the Employment Period.

 
2

--------------------------------------------------------------------------------

 

(iv)           Any stock options granted to the Executive in accordance with
this Agreement shall have an exercise price equal to the closing price of a
share of the Company’s common stock on the principal stock exchange on which the
Company’s common stock is listed on the date of grant thereof.  In addition,
Executive shall have the right to exercise all vested options within the six (6)
month period immediately following Executive’s termination of employment,
provided, however, that in the event Executive voluntarily terminates
Executive’s employment (for other than Good Reason), or the Company terminates
Executive’s employment for Cause, Executive shall only have ninety (90) days
following termination of employment to exercise Executive’s options.  The grant
of options and/or restricted stock to Executive shall be evidenced by a separate
written agreement(s) to be provided to Executive. In the event of any conflict
between the terms of such stock option or restricted stock agreement or the plan
relating thereto and the terms of this Agreement, the terms of this Agreement
shall control.
 
(v)           If any shares or options provided for above are not issued under
the equity compensation plans of the Company, the Company hereby agrees to use
commercially reasonable efforts to prepare and file with the Securities and
Exchange Commission a registration statement and such other documents as may be
necessary in order to comply with the provisions of the Securities Act of 1933,
as amended, so as to permit the registered resale of the shares of restricted
stock granted hereunder and to permit the registered issuance of any shares of
common stock pursuant to the stock options granted hereunder to the extent not
covered by an existing, effective registration statement of the Company.
 
(d)      Long Term Cash Incentive Compensation.  Executive shall be entitled to
the long-term cash incentive compensation, if any, determined in accordance with
Exhibit A attached hereto.
 
(e)      Expenses.  The Company shall reimburse Executive for all reasonable
expenses incurred by him in the discharge of his duties hereunder, including
travel expenses, upon the presentation of reasonably itemized statements of such
expenses in accordance with the Company’s policies and procedures now in force
or as such policies and procedures may be modified with respect to all senior
executive officers of the Company.

 
3

--------------------------------------------------------------------------------

 

(f)      Vacation; Illness.  Executive shall be entitled to the number of weeks
of vacation per year provided to the Company’s senior executive officers, but in
no event less than three (3) weeks annually.  Executive shall be entitled to
take up to 30 days of sick leave per year; provided, however, that any prolonged
illness resulting in absenteeism greater than the sick leave permitted herein or
disability shall not constitute “Cause” for termination under the terms of this
Agreement.
 
(g)      Welfare, Pension and Incentive Benefit Plans.  During the Employment
Period, Executive (and his wife and dependents to the extent provided therein)
shall be entitled to participate in and be covered under all the welfare benefit
plans or programs maintained by the Company from time to time on terms no less
favorable than provided for any of its senior executives including, without
limitation, all medical, hospitalization, dental, disability, accidental death
and dismemberment and travel accident insurance plans and programs.  In
addition, during the Employment Period, Executive shall be eligible to
participate in and be covered under all pension, retirement, savings and other
employee benefit, perquisite, change in control and executive compensation plans
and any annual incentive or long-term performance plans and programs maintained
from time to time by the Company on terms no less favorable than provided for
any of its senior executives.
 
(h)      Automobile.  During the Employment Period, the Company shall provide
Executive with an automobile allowance equal to $650 per month.
 
Section 6.           Termination.  Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:
 
(a)      Death.  Executive’s employment hereunder shall terminate upon his
death.
 
(b)      Disability.  If, as a result of Executive’s incapacity due to physical
or mental illness, Executive shall have been substantially unable to perform his
duties hereunder for an entire period in excess of one hundred twenty (120) days
in any 12-month period despite any reasonable accommodation available from the
Company, the Company shall have the right to terminate Executive’s employment
hereunder for “Disability”, and such termination in and of itself shall not be,
nor shall it be deemed to be, a breach of this Agreement.
 
(c)      Without Cause.  The Company shall have the right to terminate
Executive’s employment for any reason or for no reason, which termination shall
be deemed to be without Cause, and such termination in and of itself shall not
be, nor shall it be deemed to be, a breach of this Agreement.
 
(d)      Cause.  The Company shall have the right to terminate Executive’s
employment for Cause, and such termination in and of itself shall not be, nor
shall it be deemed to be, a breach of this Agreement.  For purposes of this
Agreement, the Company shall have “Cause” to terminate Executive’s employment
upon Executive’s:

 
4

--------------------------------------------------------------------------------

 

(i)           Breach of any material provisions of this Agreement;
 
(ii)          Conviction of a felony, capital crime or any crime involving moral
turpitude, including but not limited to crimes involving illegal drugs; or
 
(iii)         Willful misconduct that is materially economically injurious to
the Company or to any Company Affiliate.
 
For purposes of this Section 6(d), no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or
Company Affiliate; provided, however, that the willful requirement outlined in
paragraph (iii) above shall be deemed to have occurred if Executive’s action or
non-action continues for more than ten (10) days after Executive has received
written notice of the inappropriate action or non-action.  Failure to achieve
performance goals, in and of itself, shall not be grounds for a termination for
Cause.  For purposes of this Agreement, “Company Affiliate” means any entity in
control of, controlled by or under common control with the Company or in which
the Company owns any common or preferred stock or interest or any entity in
control of, controlled by or under common control with such entity thereof.
 
Cause shall not exist under paragraph (i) or (iii) above unless and until the
Company has delivered to Executive written notice of its determination that
Executive was guilty of the conduct set forth in paragraph (i) or (iii) and
specifying the particulars thereof in detail.  However, in the case of conduct
described in paragraph (i), Cause will not be considered to exist unless
Executive is given 30 days from the date of such notice to cure such breach, or
if the breach cannot be reasonably cured within such 30 day period, to commence
to cure such breach, to the satisfaction of the Company, within such 30 day
period.  If Executive has not cured such breach to the satisfaction of the
Company within 90 days after the date of such notice, the Company shall give a
Notice of Termination to Executive.  In the event a final determination is made
by a court of competent jurisdiction that the Company’s stated reason for
termination of Executive under this Section 6(d) does not meet the definition of
Cause, Executive will be deemed to have been terminated by the Company without
Cause.
 
(e)      Following Change in Control.  Within twelve (12) months after a Change
in Control occurs, Executive may resign his employment or his employment may be
terminated for any reason, including, without limitation, death or
Disability.  For purposes of this Agreement, such a termination of employment
(including, without limitation, as a result of such a resignation) is referred
to as “Termination Following Change in Control.”  For this purpose, a “Change in
Control” means:

 
5

--------------------------------------------------------------------------------

 

(i)           Consummation by the Company of (A) a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions,
in each case, other than a reorganization, merger or consolidation or other
transaction that would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities that represent
immediately after such transaction more than 50% of the combined voting power of
the voting securities of the Company or the surviving company or the parent of
the surviving company, or (B) a liquidation or dissolution of the Company or (C)
the sale of all or substantially all of the assets of the Company;
 
(ii)           Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided (A) that any person becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Securities Exchange Act of 1934) or (B) any individual appointed to
the Board by the Incumbent Board shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; or
 
(iii)           The acquisition (other than from the Company) by any person,
entity or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, of more than 26% of either the then outstanding
shares of the Company’s common stock or the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally in the
election of directors (hereinafter referred to as the ownership of a
“Controlling Interest”) excluding, for this purpose, any acquisitions by (A) the
Company or its subsidiaries, or (B) any person, entity or “group” that as of the
Effective Date beneficially owns (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) a Controlling Interest of the Company
or any affiliate of such person, entity or “group.”
 
Executive acknowledges and agrees that, notwithstanding anything in this
Agreement to the contrary, a Change in Control shall not be deemed to have
occurred for purposes of this Agreement if, after the consummation of any of the
events described in the definition of a Change in Control, Chaim Katzman remains
Chairman of the Board of the Successor Employer (as hereinafter defined) and if
Gazit, Inc. and its affiliates own in the aggregate 33% or more of the
outstanding voting securities of the Successor Employer.  For purposes of this
Agreement, the term “Successor Employer” shall mean the Company, the
reorganized, merged or consolidated Company (or the successor thereto), or the
acquiror (through merger or otherwise) of all or substantially all of the assets
of the Company, as the case may be.  If an event described in Section 6(e)(i),
(e)(ii), or (e)(iii) above occurs, but the event does not constitute a Change in
Control pursuant to the provisions of this paragraph, the Performance Period (as
defined in Exhibit A which is attached hereto and made part hereof) shall be
deemed to end on the business day immediately preceding the applicable event.

 
6

--------------------------------------------------------------------------------

 

(f)      Resignation Other Than Termination Following Change in
Control.  Executive shall have the right to resign his employment by providing
the Company with a Notice of Termination, as provided in Section 7.  If such
resignation occurs other than within twelve (12) months after a Change in
Control occurs, Executive’s resulting termination of employment shall be
considered as other than Termination Following Change in Control.  Any
termination pursuant to this paragraph shall not in and of itself be, nor shall
it be deemed to be, a breach of this Agreement.
 
(g)      Resignation For Good Reason.  Executive shall have the right to resign
his employment for Good Reason.  For purposes of this Agreement, Executive shall
have Good Reason to terminate Executive’ employment upon:
 
(i)           the material breach by the Company of any of its agreements set
forth herein and the failure of the Company to correct such breach within thirty
(30) days after the receipt by the Company of written notice from Executive
specifying in reasonable detail the nature of such breach (it being agreed that
a requirement that the Executive move the principal place of employment by more
than 30 miles from that provided in Section 4 above shall constitute a material
breach by the Company); or
 
(ii)           any substantial or material diminution of Executive’s
responsibilities including without limitation a change in reporting
responsibilities to anyone other than the Chief Executive Officer and/or a
change in title.
 
Section 7.           Termination Procedure.
 
(a)      Notice of Termination.  Any termination of Executive’s employment by
the Company or by Executive (whether by resignation or otherwise) during the
Employment Period, except termination due to Executive’s death pursuant to
Section 6(a), shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 15.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that states the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so stated.
 
(b)      Date of Termination.  The effective date of any termination of
Executive’s employment by the Company or by Executive (whether by resignation or
otherwise) (the “Date of Termination”) shall be (i) if Executive’s employment is
terminated by his death, the date of his death, and (ii) if Executive’s
employment is terminated for any other reason by the Company or by Executive
(whether by resignation or otherwise), the date on which a Notice of Termination
is given or any later date (within thirty (30) days after the giving of such
notice) set forth in such Notice of Termination.

 
7

--------------------------------------------------------------------------------

 

Section 8.           Compensation Upon Termination or During Disability.  If
Executive experiences a Disability or his employment terminates during the
Employment Period, the Company shall provide Executive with the payments and
benefits set forth below; provided, however, as a specific condition to being
entitled to any payments or benefits under this Section 8, Executive must have
resigned as a director, trustee and officer of the Company and all of its
subsidiaries and as a member of any committee of the board of directors of the
Company and its subsidiaries of which he is a member and, except in the case of
a termination under Section 8(c) below, must have joined the Company in having
executed a mutual release of both the Company and its Affiliates as well as
Executive, in the form attached hereto as Exhibit B.  Executive acknowledges and
agrees that the payments set forth in this Section 8 constitute liquidated
damages for termination of his employment during the Employment Period, which
the parties hereto have agreed to as being reasonable, and Executive
acknowledges and agrees that he shall have no other remedies in connection with
or as a result of any such termination.
 
(a)      Disability; Death.  During any period that Executive fails to perform
his duties hereunder as a result of Disability, Executive shall continue to
receive his full Base Salary set forth in Section 5(a) and his full Bonus as set
forth in Section 5(b) until his employment is terminated pursuant to Section
6(b).  In addition, if Executive’s employment is terminated for Disability
pursuant to Section 6(b), or due to Executive’s death pursuant to Section 6(a),
in each case other than a Termination Following Change in Control:
 
(i)           the Company shall pay to Executive or his estate, as the case may
be, a lump sum payment as soon as practicable following the Date of Termination
equal to (A) his Base Salary, Accrued Bonus (as defined in Section 8(d) below)
and accrued vacation pay through the Date of Termination, plus (B) one of the
following two amounts, as applicable, (1) if there is one year or more remaining
in the Employment Period, the sum of Executive’s then current Base Salary for
one year plus his Average Bonus (as defined in Section 8(d) below), or (2) if
there is less than one year remaining in the Employment Period, the amount of
Base Salary (as provided for in Section 5(a)) Employee would have received
through the end of the Employment Period plus his Average Bonus pro rated for
the portion of the fiscal year following the date of termination through the end
of the Employment Period and plus (C) the amount not yet paid to Executive under
Section 5(d);
 
(ii)           stock options and restricted stock granted to Executive prior to
the Date of Termination that were to vest based on the passage of time shall
fully vest as of the Date of Termination;
 
(iii)           the Company shall reimburse Executive, or his estate, as the
case may be, pursuant to Section 5(e) for reasonable expenses incurred, but not
paid prior to such termination of employment; and
 
(iv)           Executive or his estate or named beneficiaries shall be entitled
to any other rights, compensation and/or benefits as may be due to Executive or
his estate or named beneficiaries in accordance with the terms and provisions of
any agreements, plans or programs of the Company.

 
8

--------------------------------------------------------------------------------

 

(b)      Termination By Company Without Cause, Termination by Executive for Good
Reason or Termination Following Change in Control.  If Executive’s employment is
terminated by the Company without Cause, Executive terminates his employment
with the Company for Good Reason, or if Executive resigns or is terminated by
reason of death or Disability and such resignation or termination as a result of
death or Disability is a Termination Following Change in Control:
 
(i)           the Company shall pay to Executive his Base Salary, Accrued Bonus
and accrued vacation pay through the Date of Termination, as soon as practicable
following the Date of Termination;
 
(ii)          the Company shall pay to Executive as soon as practicable
following the Date of Termination a lump-sum payment equal to two (2) times the
sum of Executive’s then current Base Salary plus his Average Bonus;
 
(iii)         the Company shall pay to Executive as soon as practicable
following the Date of Termination a lump-sum payment equal to the amount not yet
paid to Executive under Section 5(d);
 
(iv)         in the case of termination by the Company without Cause or
termination by Executive for Good Reason, stock options and restricted stock
granted to Executive prior to the Date of Termination that were to vest based on
the passage of time shall fully vest as of the Date of Termination;
 
(v)           in the case of Executive’s resignation or his termination by
reason of death or Disability and such resignation or termination as a result of
death or Disability is a Termination Following Change in Control (A) stock
options and restricted stock granted to Executive prior to the Date of
Termination that were to vest based on the passage of time shall fully vest as
of the Date of Termination; and (B) if Executive’s Date of Termination precedes
the otherwise applicable end-date for a performance period for stock options or
restricted stock granted to Executive pursuant to Section 5(c), or granted to
Executive under any equity-based award program sponsored by the Company, a
percentage of such stock options or restricted stock shall vest as of the Date
of Termination equal to the period of time that has elapsed since the date of
award of such stock options or restricted stock compared to the total time
during the performance period stated in the award of such stock options or
restricted stock;
 
(vi)           the Company shall reimburse Executive pursuant to Section 5(e)
for reasonable expenses incurred, but not paid prior to such termination of
employment; and
 
(vii)           Executive shall be entitled to any other rights, compensation
and/or benefits as may be due to Executive in accordance with the terms and
provisions of any agreements, plans or programs of the Company.

 
9

--------------------------------------------------------------------------------

 

(c)      Termination by the Company for Cause or Resignation By Executive Other
Than Termination For Good Reason and other than Termination Following Change in
Control.  If Executive’s employment is terminated by the Company for Cause, or
if Executive’s resignation is other than for Good Reason or other than a
Termination Following Change in Control:
 
(i)           the Company shall pay Executive his Base Salary and, to the extent
required by law or the Company’s vacation policy, his accrued vacation pay
through the Date of Termination, as soon as practicable following the Date of
Termination;
 
(ii)           the Company shall reimburse Executive pursuant to Section 5(e)
for reasonable expenses incurred, but not paid prior to such termination of
employment, unless such termination resulted from a misappropriation of Company
funds;
 
(iii)           Executive shall be entitled to any other rights, compensation
and/or benefits as may be due to Executive in accordance with the terms and
provisions of any agreements, plans or programs of the Company; and
 
(iv)           All unvested stock options and unvested restricted stock granted
to Executive shall be forfeited.
 
(d)      Bonus.  If Executive’s termination of employment occurs after the end
of any fiscal year of the Company for which a Bonus would be payable to
Executive pursuant to Section 5(b) above and Executive’s termination is not for
Cause and Executive’s termination occurs prior to the date bonuses for senior
executives are paid for the fiscal year (including, without limitation, the
Bonus), Executive (or his estate, as the case may be) shall be entitled to
payment of any Bonus that is earned for such fiscal year without regard to
whether Executive’s termination of employment precedes the Bonus payment
date.  If Executive’s termination of employment occurs prior to the end of any
fiscal year of the Company for which a Bonus would be payable to Executive
pursuant to Section 5(b) above and Executive’s termination is not for Cause or a
voluntary termination by Executive (other than for Good Reason or a Termination
Following a Change of Control), Executive (or his estate, as the case may be)
shall be entitled to payment of a pro rated portion of the Bonus calculated as
follows:  Executive’s Average Bonus shall be multiplied by a fraction the
numerator of which shall be the number of days in the fiscal year that elapsed
prior to Executive’s termination of employment and the denominator of which
shall be 365.  The amount Executive is entitled to under either of the two
preceding sentences shall be referred to in this Agreement as the “Accrued
Bonus”.  For purposes of this Agreement, the “Average Bonus” shall mean the
average annual Bonus (not including any Bonus payable for the calendar year
including the Effective Date), if any, for the three (3) most recently completed
fiscal years. In addition, if Executive’s termination occurs before Executive
has worked and been eligible to receive a Bonus for three fiscal years, any
references in this Section 8 to Executive’s Average Bonus will be interpreted to
mean such lesser number of fiscal years during which Executive was employed
before termination and eligible to receive a Bonus.  If Executive’s employment
is terminated during the first fiscal year following the year including the
Effective Date, then the Average Bonus shall be deemed to mean an amount equal
to 100% of the Base Salary.

 
10

--------------------------------------------------------------------------------

 

(e)      Tax Payment by the Company.
 
(i)           If any amount or benefit paid or distributed to Executive pursuant
to this Agreement, taken together with any amounts or benefits otherwise paid or
distributed to Executive by the Company or any affiliated company (collectively,
the “Covered Payments”), are or become subject to the tax (the “Excise Tax”)
imposed under Section 4999 of the Code, or any similar tax that may hereafter be
imposed, the Company shall pay to Executive at the time specified below an
additional amount (the “Tax Reimbursement Payment”) such that the net amount
retained by Executive with respect to such Covered Payments, after deduction of
any Excise Tax on the Covered Payments and any Federal, state and local income
or employment tax and Excise Tax on the Tax Reimbursement Payment provided for
by this Section 8(e), but before deduction for any Federal, state or local
income or employment tax withholding on such Covered Payments, shall be equal to
the amount of the Covered Payments.
 
(ii)           For purposes of determining whether any of the Covered Payments
will be subject to the Excise Tax and the amount of such Excise Tax:  (A) such
Covered Payments will be treated as “parachute payments” within the meaning of
Section 280G of the Code, and all “parachute payments” in excess of the “base
amount” (as defined under Section 280G(b)(3) of the Code) shall be treated as
subject to the Excise Tax, unless, and except to the extent that, in the good
faith judgment of the Company’s independent certified public accountants
appointed prior to the date of the Change in Control or tax counsel selected by
such accountants (the “Accountants”), the Company has a reasonable basis to
conclude that such Covered Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
personal services actually rendered (within the meaning of Section 280G(b)(4)(B)
of the Code) in excess of the allocable “base amount,” or such “parachute
payments” are otherwise not subject to such Excise Tax, and (B) the value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code.
 
(iii)           For purposes of determining the amount of the Tax Reimbursement
Payment, Executive shall be deemed to pay:  (A) Federal income, social security,
Medicare and other employment taxes at the highest applicable marginal rate of
Federal income taxation for the calendar year in which the Tax Reimbursement
Payment is to be made, and (B) any applicable state and local income or other
employment taxes at the highest applicable marginal rate of taxation for the
calendar year in which the Tax Reimbursement Payment is to be made, net of the
maximum reduction in Federal income taxes that could be obtained by Executive
from the deduction of such state or local taxes if paid in such year.

 
11

--------------------------------------------------------------------------------

 

(iv)           The Tax Reimbursement Payment (or portion thereof) provided for
above shall be paid to Executive not later than 10 business days following the
payment of the Covered Payments.
 
(v)           If the Excise Tax is subsequently determined by the Accountants or
pursuant to any proceeding or negotiations with the Internal Revenue Service to
be less than the amount taken into account hereunder in calculating the Tax
Reimbursement Payment made, Executive shall repay to the Company, at the time of
such determination, the portion of the prior Tax Reimbursement Payment that
would not have been paid if the reduced Excise Tax had been taken into account
in initially calculating the Tax Reimbursement Payment, plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(b) of the
Code.  Notwithstanding the foregoing, if any portion of the Tax Reimbursement
Payment to be refunded to the Company has been paid to any Federal, state or
local tax authority, repayment thereof shall not be required until actual refund
or credit of such portion has been made to Executive, and interest payable to
the Company shall not exceed interest received or credited to Executive by such
tax authority for the period it held such portion.  Executive and the Company
shall mutually agree upon the course of action to be pursued (and the method of
allocating the expenses thereof) if Executive’s good faith claim for refund or
credit is denied.
 
(vi)           If the Excise Tax is later determined by the Accountants or
pursuant to any proceeding or negotiations with the Internal Revenue Service to
exceed the amount taken into account hereunder at the time the Tax Reimbursement
Payment is made (including, but not limited to, by reason of any payment the
existence or amount of which cannot be determined at the time of the Tax
Reimbursement Payment), the Company shall make an additional Tax Reimbursement
Payment in respect of such excess (plus any interest or penalty payable with
respect to such excess) at the time that the amount of such excess is finally
determined.
 
(f)      Tax Compliance Delay in Payment.  If the Company reasonably determines
that any payment or benefit due under this Section 8, or any other amount that
may become due to Executive after termination of employment, is subject to
Section 409A of the Internal Revenue Code of 1986 (“Code”), as amended, and that
Executive is a “specified employee,” as defined in Code Section 409A, upon
termination of Executive’s employment for any reason other than death (whether
by resignation or otherwise), no amount may be paid to Executive earlier than
six months after the date of termination of Executive’s employment if such
payment would violate the provisions of Code Section 409A and the regulations
issued thereunder, and payment shall be made, or commence to be made, as the
case may be, on the date that is six months and one day after the termination of
Executive’s employment, together with interest at the rate of five percent (5%)
per annum beginning with the date one day after the termination of Executive’s
employment until the date of payment.

 
12

--------------------------------------------------------------------------------

 

Section 9.            Repayment By Executive. Executive acknowledges and agrees
that the bonuses and other incentive-based or equity-based compensation received
by him from the Company, and any profits realized from the sale of securities of
the Company, are subject to the forfeiture requirements set forth in the
Sarbanes-Oxley Act of 2002 and other applicable laws, rules and regulations,
under the circumstances set forth therein.  If any such forfeiture is required
pursuant to the Sarbanes-Oxley Act of 2002 or other applicable law, rule or
regulation, within thirty (30) days after notice thereof from the Company,
Executive shall pay to the Company the amount required to be forfeited.
 
Section 10.          Confidential Information; Ownership of Documents and Other
Property.
 
(a)      Confidential Information.  Without the prior written consent of the
Company, except as may be required by law, Executive will not, at any time,
either during or after his employment by the Company, directly or indirectly
divulge or disclose to any person, entity, firm or association, including,
without limitation, any future employer, or use for his own or others benefit or
gain, any financial information, prospects, customers, tenants, suppliers,
clients, sources of leads, methods of doing business, intellectual property,
plans, products, data, results of tests or any other trade secrets or
confidential materials or like information of the Company, including (but not by
way of limitation) any and all information and instructions, technical or
otherwise, prepared or issued for the use of the Company (collectively, the
“Confidential Information”), it being the intent of the Company, with which
intent Executive hereby agrees, to restrict him from disseminating or using any
like information that is not readily available to the general public.
 
(b)      Information is Property of Company.  All books, records, accounts,
tenant, customer, client and other lists, tenant, customer and client street and
e-mail addresses and information (whether in written form or stored in any
computer medium) relating in any manner to the business, operations, or
prospects of the Company, whether prepared by Executive or otherwise coming into
Executive’s possession, shall be the exclusive property of the Company and shall
be returned immediately to the Company upon the expiration or termination of
Executive’s employment or at the Company’s request at any time.  Upon the
expiration or termination of his employment, Executive will immediately deliver
to the Company all lists, books, records, schedules, data, and other information
(including all copies) of every kind relating to or connected with the Company
and its activities, business, and customers.

 
13

--------------------------------------------------------------------------------

 

Section 11.          Restrictive Covenant; Notice of Activities.
 
(a)      Restricted Activities.  During the Employment Period and for a period
of one (1) year after the expiration or termination of Executive’s employment,
whether by resignation or otherwise, (except if Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason, or if
Executive’s termination of employment constitutes a Termination Following Change
in Control or results due to non-renewal of this Agreement), Executive shall
not, without the prior written consent of the Company, directly or indirectly,
(i) enter into the employment of, render any services to, invest in, lend money
to, engage, manage, operate, own, or otherwise offer other assistance to or
participate in, as an officer, director, manager, employee, principal,
proprietor, representative, stockholder, member, partner, associate, consultant
or otherwise, any person or entity that competes, plans to compete or is
considering competing with the Company in any business of the Company existing
or proposed at the time Executive shall cease to perform services hereunder (a
“Competing Entity”) in any state in which the Company conducts material
operations (defined as accounting for 10% or more of the Company’s revenue), or
owns assets the value of which totals 10% or more of the total value of the
Company’s assets or in which Executive conducted or supervised operations of the
Company, at any time during the term of this Agreement (collectively, the
“Territory”); (ii) interfere with or disrupt or diminish or attempt to disrupt
or diminish, or take any action that could reasonably be expected to disrupt or
diminish, any past or present or prospective relationship, contractual or
otherwise, between the Company and any tenant, customer, supplier, sales
representative, consultant or employee of the Company; (iii) directly or
indirectly solicit for employment or attempt to employ, or assist any other
person or entity in employing or soliciting for employment, either on a
full-time or part-time or consulting basis, any employee (whether salaried or
otherwise, union or non-union) of the Company who within one year of the time
Executive ceased to perform services hereunder had been employed by the Company,
or (iv) communicate with, solicit, accept business or enter into any business
relationship with any person or entity who was a tenant or customer of the
Company or any present or future tenant or customer of the Company (including
without limitation tenants or customers previously or in the future generated or
produced by Executive), in any manner that interferes with or disrupts or
diminishes or might interfere with or might disrupt or diminish such tenant’s or
customer’s relationship with the Company, or in an effort to obtain such tenant
or customer as a tenant or customer of any person in the
Territory.  Notwithstanding the foregoing, Executive shall be permitted to own
up to a five percent equity interest in a publicly traded Competing Entity.
 
(b)      Notice and Procedure.  Executive shall inform in writing any person or
entity that seeks to employ or engage him in any capacity, of his noncompetition
obligations under this Agreement, prior to accepting such employment or
engagement.  Executive shall also inform the Company in writing of such
prospective employment or engagement prior to accepting such employment or
engagement.  If the Company or the Executive has any concerns that any of
Executive’s proposed or actual post-employment activities may be restricted by,
or otherwise in violation of, this Section 11, such party shall notify the other
party of such concerns and, prior to the Company commencing any action to
enforce its rights under this Section 11 or Executive seeking a declaratory
judgment with respect to his obligations under this Section 11, the Company and
Executive shall meet and confer to discuss the prospective employment or
engagement, and shall provide the other party with an opportunity to explain why
such prospective employment or engagement either does or does not violate this
Section 11; provided, however, that Company’s obligations to give notice under
this clause and to meet with Executive before commencing any action shall not
apply if Executive has not provided notice before engaging in activities that
Company reasonably believes violate this Section 11.  Any such meeting shall
occur within three business days of notice and may be held in person or by
telephonic, video conferencing or similar electronic means.

 
14

--------------------------------------------------------------------------------

 

Section 12.          Violations of Covenants.
 
(a)      Injunctive Relief.  Executive agrees and acknowledges that (i) the
services to be rendered by him hereunder are of a special and original character
that gives them unique value, (ii) that the provisions of Sections 10 and 11,
are, in view of the nature of the business of the Company, reasonable and
necessary to protect the legitimate interests of the Company, (iii) that his
violation of any of the covenants or agreements contained in this Agreement
would cause irreparable injury to the Company, (iv) that the remedy at law for
any violation or threatened violation thereof would be inadequate, and (v) that
the Company shall be entitled to temporary and permanent injunctive or other
equitable relief as it may deem appropriate without the accounting of all
earnings, profits, and other benefits arising from any such violation, which
rights shall be cumulative and in addition to any other rights or remedies
available to the Company.  Executive hereby agrees that in the event of any such
violation, the Company shall be entitled to commence an action, suit or
proceeding in any court of appropriate jurisdiction for any such preliminary and
permanent injunctive relief and other equitable relief.
 
(b)      Enforcement.  The Company and Executive recognize that the laws and
public policies of the various states of the United States and the District of
Columbia may differ as to the validity and enforceability of certain of the
provisions contained herein.  Accordingly, if any provision of this Agreement
shall be deemed to be invalid or unenforceable, as may be determined by a court
of competent jurisdiction, this Agreement shall be deemed to delete or modify,
as necessary, the offending provision and to alter the balance of this Agreement
in order to render the same valid and enforceable to the fullest extent
permissible as aforesaid.
 
Section 13.         “Key Man” Insurance. At the request of the Company,
Executive agrees to facilitate the Company to purchase and maintain “Key Man
Insurance” in an amount desired by the Company for the benefit of the Company
and to reasonably cooperate with the Company and its designated insurance agent
to facilitate the purchase and maintenance of such insurance.
 
Section 14.          Successors; Binding Agreement.
 
(a)      Company’s Successors.  No rights or obligations of the Company under
this Agreement may be assigned or transferred except that the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  As used in this Agreement,
“Company” shall mean the Company as herein before defined and any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company that
executes and delivers the agreement contemplated by this Section 14 or that
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

 
15

--------------------------------------------------------------------------------

 

(b)      Executive’s Successors.  No rights or obligations of Executive under
this Agreement may be assigned or transferred other than his rights to payments
or benefits hereunder, which may be transferred only by will or the laws of
descent and distribution.  Upon Executive’s death, this Agreement and all rights
of Executive hereunder shall inure to the benefit of and be enforceable by
Executive’s beneficiary or beneficiaries, personal or legal representatives, or
estate, to the extent any such person succeeds to Executive’s interests under
this Agreement.  Executive shall be entitled to select and change a beneficiary
or beneficiaries to receive any benefit or compensation payable hereunder
following Executive’s death by giving the Company written notice thereof.  In
the event of Executive’s death or a judicial determination of his incompetence,
references in this Agreement to Executive shall be deemed, where appropriate, to
refer to his beneficiary(ies), estate or other legal representative(s).  If
Executive should die following his Date of Termination while any amounts would
still be payable to him hereunder if he had continued to live, all such amounts
unless otherwise provided herein shall be paid in accordance with the terms of
this Agreement to such person or persons so appointed in writing by Executive,
or otherwise to his legal representatives or estate.
 
Section 15.          Notice.  All notices or other communications that are
required or permitted hereunder shall be in writing and sufficient if delivered
personally, or sent by nationally-recognized, overnight courier or by registered
or certified mail, return receipt requested and postage prepaid, addressed as
follows:
 
To the Employer:
Equity One, Inc.
1600 NE Miami Gardens Drive
North Miami Beach, Florida 33179
Attention:  General Counsel
   
To Executive:
Thomas E. McDonough
44 Sunlight
Irvine, California 92603



or to such other address as any party may have furnished to the others in
writing in accordance herewith.  All such notices and other communications shall
be deemed to have been received (a) in the case of personal delivery, on the
date of such delivery, (b) in the case of delivery by nationally-recognized,
overnight courier, on the business day following dispatch and (c) in the case of
mailing, on the third business day following such mailing.
 
Section 16.           Attorneys’ Fees.  The Company shall reimburse Executive
for the reasonable attorneys’ fees and costs incurred by Executive in connection
with the review, negotiation and execution of this Agreement.  If either party
is required to seek legal counsel to interpret or enforce the terms and
provisions of this Agreement, the prevailing party in any action, suit or
proceeding shall be entitled to recover reasonable attorneys’ fees and costs
(including on appeal).

 
16

--------------------------------------------------------------------------------

 

Section 17.          Miscellaneous.  No provisions of this Agreement may be
amended, modified, or waived unless such amendment or modification is agreed to
in writing signed by Executive and by a duly authorized officer of the Company,
and such waiver is set forth in writing and signed by the party to be
charged.  No waiver by either party hereto at any time of any breach by the
other party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party that are not
set forth expressly in this Agreement.  The respective rights and obligations of
the parties hereunder of this Agreement shall survive the expiration or
termination of Executive’s employment (whether by resignation or otherwise) and
the expiration or termination of this Agreement to the extent necessary for the
intended preservation of such rights and obligations.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Florida without regard to its conflicts of law
principles.  Each party unconditionally and irrevocably agrees that the
exclusive forum and venue for any action, suit or proceeding shall be in
Miami-Dade County, Florida, and consents to submit to the exclusive
jurisdiction, including, without limitation, personal jurisdiction, and forum
and venue of the Circuit Courts of the State of Florida or the United States
District Court for the Southern District of Florida, in each case, located in
Miami-Dade County, Florida.
 
Section 18.          Validity.  The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.  In the event that any provision or provisions contained
in this Agreement shall be deemed illegal or unenforceable, the remaining
provisions contained in this Agreement shall remain in full force and effect,
and this Agreement shall be interpreted as if such illegal or unenforceable
provision or provisions were not contained in this Agreement.
 
Section 19.          Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.
 
Section 20.          Entire Agreement.  This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, director, employee or representative of any party hereto in respect of
such subject matter.  Any prior agreement of the parties hereto in respect of
the subject matter contained herein is hereby terminated and canceled.
 
Section 21.          Withholding.  All payments hereunder shall be subject to
any required withholding of Federal, state and local taxes pursuant to any
applicable law or regulation.
 
Section 22.          Insurance; Indemnity. Executive shall be covered by the
Company’s directors’ and officers’ liability insurance policy, and errors and
omissions coverage, to the extent such coverage is generally provided by the
Company to its directors and officers and to the fullest extent permitted by
such insurance policies.  Nothing herein is or shall be deemed to be a
representation by the Company that it provides, or a promise by the Company to
obtain, maintain or continue any liability insurance coverage whatsoever for its
executives.  In addition, the Company shall enter into its standard indemnity
agreement by which Company commits to indemnify a Company officer in connection
with claims, suits or proceedings arising as a result of Executive’ service to
the Company.

 
17

--------------------------------------------------------------------------------

 

Section 23.          Section Headings.  The section headings in this Agreement
are for convenience of reference only, and they form no part of this Agreement
and shall not affect its interpretation.
 
[Remainder of this Page Intentionally left Blank]

 
18

--------------------------------------------------------------------------------

 

The parties hereto have executed this Agreement effective as provided above.





 
EQUITY ONE, INC.
       
By:
/s/ Arthur L. Gallagher    
Name:
Arthur L. Gallagher    
Title:
SVP, General Counsel    
 Date:
July 27, 2007
          /s/ Thomas E. McDonough  
Thomas E. McDonough
 
 
Date:
July 27, 2007





Exhibit A – Long Term Cash Incentive Compensation
Exhibit B – Form of Release

 
19

--------------------------------------------------------------------------------

 

EXHIBIT A TO EMPLOYMENT AGREEMENT
BETWEEN EQUITY ONE, INC. AND THOMAS E. MCDONOUGH




This EXHIBIT A sets forth the terms and conditions of the long term cash
incentive compensation provided for by Section 5(d) of the Employment Agreement
between Equity One, Inc. and Thomas E. McDonough effective July 30, 2007 (the
“Agreement”).


Section 1.           Definitions.  Any capitalized term used in this Exhibit but
not specifically defined in this Section shall have the meaning set forth in the
main body of the Agreement.  For purposes of this Exhibit, the following
definitions apply:


(a)           “PGTSR” means the average TSR for the entities listed below:
 
Acadia Realty Trust
Cedar Shopping Centers, Inc.
Developers Diversified Realty Corporation
Federal Realty Investment Trust
New Plan Excel Realty Trust, Inc.
Ramco-Gershenson Properties Trust
Regency Centers Corporation
Saul Centers, Inc.
Weingarten Realty Investors
 
(b)         “Performance Period” means the approximate three (3) year and six
(6) month period beginning on Effective Date and ending December 31, 2010, or
such shorter period as is applicable under the terms of Section 3(b) or Section
4 of this Exhibit A.


(c)         “TSR” means, with respect to an entity, the total shareholder return
(expressed as a percentage) for the Performance Period (or shortened Performance
Period) determined on an annualized basis as calculated using
Bloomberg’s  “Total Return Analysis” and assuming complete reinvestment of
dividends into the entity’s common stock.  To the extent that the TSR cannot be
determined using Bloomberg for any reason, then Thompson One shall be used, and,
if the TSR cannot be determined using Thompson One for any, then a similar
reporting tool shall be used.


Section 2.           Additional Incentive Compensation.  Executive shall be
entitled to payment of the amount derived from the table below if (a) the
Company’s TSR exceeds the PGTSR by the amounts stated in the table below and (b)
the Company’s TSR for the Performance Period equals or exceeds six percent (6%).


If Company TSR Exceeds PGTSR by:
 
Amount Paid to Executive:
 
At least 50 basis points but less than 100 basis points
  $
333,333
 
At least 100 basis points but less than 200 basis points
  $
666,667
 
At least 200 basis points but less than 300 basis points
  $
1.333333 million
 
300 or more basis points
  $
2.0 million
 


 
 

--------------------------------------------------------------------------------

 

The Company shall calculate the Company’s TSR and the PGTSR within thirty days
following the end of the Performance Period.  Any payment due hereunder shall be
made within forty-five days after the end of the Performance Period.


Section 3.           Termination of Employment Before End of Performance Period.


(a)        If Executive’s employment is terminated by the Company for Cause, or
if Executive’s resignation is other than for Good Reason or a Termination
Following Change in Control, then no amount will be due to Executive under this
Exhibit.


(b)        If Executive’s employment is terminated (i) by the Company without
Cause, (ii) for Disability pursuant to Section 6(b) of the Agreement, (iii) due
to Executive’s death pursuant to Section 6(a) of the Agreement or (iv) due to
resignation that is for Good Reason or is a Termination Following Change in
Control, as provided for in Section 6(e) of the Agreement, the Performance
Period shall be deemed to end on the business day immediately preceding the date
of termination of employment.  The Company’s TSR and the PGTSR will be
calculated with respect to the shortened Performance Period.


Section 4.           Certain Other Events Before End of Performance Period.  If
an event described in Section 6(e)(i), (e)(ii), or (e)(iii) of the Agreement
occurs, but the event does not constitute a Change in Control pursuant to the
provisions of the last paragraph of Section 6(e) of the Agreement, the
Performance Period shall be deemed to end on the business day immediately
preceding the applicable event.  The Company’s TSR and the PGTSR will be
calculated with respect to the shortened Performance Period.


Section 5.           Anti-Dilution Provision; Change in Peer Group.


(a)         If a reorganization, recapitalization, stock split, stock dividend,
combination of shares, rights offer, merger, consolidation, spin-off, sale of
assets, or any other change in or affecting the corporate structure or
capitalization of the Company or an entity listed in Section 1(a) of this
Exhibit occurs, the shares used for calculating the affected entity’s TSR shall
be treated as the number and kind of securities or property into which each
outstanding share of that entity’s common stock shall be deemed to be converted
or exchanged or which shall be deliverable with respect to each outstanding
share of that entity’s common stock as a result of such event, and the
provisions of this Exhibit A shall continue to apply to such substituted
securities or property.


(b)         If one or more of the entities listed at Section 1(a) of this
Exhibit changes substantially or no longer exists by the end of the Performance
Period, either that entity will be excluded from the PGTSR or the Company will
reasonably decide how, if at all, that entity’s TSR will be used for the
relative TSR comparison or, alternatively, whether another entity’s TSRs will be
used for the relative TSR comparison.


(c)        The Company shall make all decisions, determinations and
interpretations under this Exhibit A in accordance with the terms of this
Exhibit and in a reasonable and good faith manner, which decisions,
determinations and interpretations shall be final, conclusive and binding.

 
2

--------------------------------------------------------------------------------

 

EXHIBIT B TO EMPLOYMENT AGREEMENT
BETWEEN EQUITY ONE, INC. AND THOMAS E. MCDONOUGH




The following form of release is provided pursuant to Section 8 of the
Employment Agreement between Equity One, Inc. and Thomas E. McDonough effective
July 30, 2007.




MUTUAL GENERAL RELEASE




Equity One, Inc., and its agents, servants, officers, directors, employees,
predecessors, subsidiaries, affiliates, and successors, are hereinafter
collectively referred to as “Employer.”


Thomas E. McDonough, his heirs, successors and assigns are hereinafter referred
to as “Employee.”


WHEREAS, this Employer and Employee previously entered into an Employment
Agreement that governed the terms and conditions of Employee’s employment by
Employer, a copy of which is attached and made a part hereof (the “Agreement”).


WHEREAS, this Mutual General Release (this “Release”) is the release referred to
in Section 8 of the Agreement.


WHEREAS, following execution of this Release and expiration of the seven-day
revocation period referred to in Section 10 below, Employee will be entitled to
payment of certain amounts, and other rights, referred to in Section 8 of the
Agreement.


WHEREAS, Employee desires to compromise, finally settle, and fully release
actual or potential claims including those related to Employee’s employment and
termination of employment that Employee in any capacity may have or claim to
have against Employer.


WHEREAS, Employee acknowledges that Employee is waiving his rights or claims
only in exchange for consideration in addition to anything of value to which he
already is entitled.


NOW, THEREFORE, in consideration of the foregoing and the Employer’s agreement
to pay the amounts described in Section 8___ of the Agreement [list specific
subsection under which payment will be made], Employer and Employee agrees as
follows:


Section 1.           The recitals above are true and correct.

 
 

--------------------------------------------------------------------------------

 

Section 2.           Except as provided in Section 3 below, effective upon
Employee’s receipt of the amounts described in Section 8___ of the Agreement,
Employee does hereby release and discharge Employer from any and all claims,
demands or liabilities whatsoever, whether known or unknown, which Employee ever
had or may now have against the Employer, from the beginning of time to the date
of this Release, including, without limitation, any claims, demands or
liabilities in connection with Employee’s employment, including wrongful
termination, breach of express or implied contract, unpaid wages, or pursuant to
any federal, state, or local employment laws, regulations, or executive orders
prohibiting inter alia, age, race, sex, national origin, religion, handicap, and
disability discrimination, such as the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1966, the
Employee Retirement Income Security Act of 1974, the Americans with Disabilities
Act of 1990, the Rehabilitation Act of 1973, the Florida Private Sector
Whistleblower Act, the Fair Labor Standards Act, the Immigration Reform and
Control Act, the Florida Civil Rights Act, the Family and Medical Leave Act, the
Florida and Federal Constitutions; and any and all other federal, state, and
local laws and regulations prohibiting, without limitation, discrimination in
employment, retaliation, conspiracy, tortious or wrongful discharge, breach of
an express or implied contract, breach of a covenant of good faith and fair
dealing, intentional and/or negligent infliction of emotional distress,
defamation, misrepresentation or fraud, negligence, negligent supervision,
hiring, or retention, assault, battery, detrimental reliance, or any other
offense.


Section 3.           Employee’s release provided in Section 2 above does not
waive (a) Employer’s obligations under the Agreement, (b) rights or claims that
may arise after this Release is executed, or (c) rights under this Release.


Section 4.           Except as provided in Section 5 below, Employer does hereby
release and discharge Employee from any and all claims, demands or liabilities
whatsoever, whether known or unknown or suspected to exist by Employer that
Employer ever had or may now have against Employee from the beginning of time to
the date of this Release including without limitation any claims, demands or
liabilities in connection with Employee’s employment or termination of
employment including without limitation breach of contract, wrongful
termination, retaliation, assault, battery, negligence, negligent supervision,
hiring or retention, intentional and/or negligent infliction of emotional
distress, defamation and promissory estoppel.


Section 5.           Employer’s release provided in Section 4 above does not
waive: (a) any claims that are not waivable by law, (b) rights or claims that
may arise after this Release is executed, (c) rights under this Release, (d) any
criminal, malicious, dishonest or fraudulent acts committed by Employee in
violation of any federal or state laws or regulations, (e) any breach of
fiduciary duty Employee owed or owes to Employer, (f) any gross negligence or
willful misconduct by Employee in the performance of his obligations under the
Agreement and (g) any obligations of Employee to Employer under the Agreement
that continue beyond expiration of the Agreement.


Section 6.           Employee acknowledges that, during his employment with
Employer, he had access to Confidential Information, as defined in Section 10(a)
of the Agreement.  Employee agrees that he will not at any time, unless required
by court order, judgment or decree, or as directed by the Employer’s Board of
Directors, directly or indirectly use, divulge, furnish or make accessible any
Confidential Information to any other person or entity.

 
2

--------------------------------------------------------------------------------

 

Section 7.           Employee represents and warrants that he has not taken any
documents that contain or represent Confidential Information, proprietary
information or trade secrets of the Employer.  Employee agrees, as a condition
precedent to receipt of any money pursuant to this Release, that he will deliver
to Employer all books, records, accounts, tenant, customer, client and other
lists, tenant, customer and client street and e-mail addresses and information
(whether in written form or stored in any computer medium) relating in any
manner to the business, operations, or prospects of the Employer, whether
prepared by Employee or otherwise coming into Employee’s possession, and any and
all books, notebooks, financial statements, passwords, codes, manuals, cellular
telephones, computers, palm pilots, software, hardware, floppy disks, corporate
credit cards, keys, electronic beeper or other electronic device, data and other
documents and materials in his possession or control relating to any of
Employer’s Confidential Information, or which is otherwise the property of
Employer.


Section 8.           Employee acknowledges that Employer will not pay any
consideration other than as provided for by this Release.


Section 9.           Employee fully understands that if any fact with respect to
which this Release is executed is found hereafter to be different from the facts
Employee now believes to be true, he expressly accepts and assumes the risk of
such possible difference in fact and agrees that this Release shall be effective
notwithstanding such difference in fact.


Section 10.          Pursuant to the provisions of the Older Workers Benefit
Protection Act (OWBPA), which applies to Employee’s waiver of rights under the
Age Discrimination in Employment Act, Employee has had a period of at least
twenty-one (21) days within which to consider whether to execute this
Release.  Also pursuant to the OWBPA, Employee may revoke the Release within
seven (7) days of its execution.  It is specifically understood that this
Release shall not become effective or enforceable until the seven-day revocation
period has expired.  Consideration for this Release as described in Section 8___
of the Agreement shall be paid by Employer to Employee upon the later of (a)
expiration of the seven-day revocation period or (b) the date provided for in
the Agreement.


Section 11.          Employee acknowledges that, pursuant to the OWBPA, Employer
advised Employee, in writing, to consult with an attorney before executing this
Release.


Section 12.          This Release does not constitute an admission of a
violation of any law, order, regulation, or enactment, or of wrongdoing of any
kind by Employer or Employee and is entered into by the parties solely to end
any controversy between them.


Section 13.          This Release shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, both substantive
and remedial.  Each party unconditionally and irrevocably agrees that the
exclusive forum and venue for any action, suit or proceeding involving the
Release shall be in Miami-Dade County, Florida, and consents to submit to the
exclusive jurisdiction, including, without limitation, personal jurisdiction,
and forum and venue of the Circuit Courts of the State of Florida or the United
States District Court for the Southern District of Florida, in each case,
located in Miami-Dade County, Florida.

 
3

--------------------------------------------------------------------------------

 

Section 14.          The failure of any provision of this Release shall in no
manner affect the right to enforce the same, and the waiver by any party of any
breach of any provision of this Release shall not be construed to be a waiver of
such party of any succeeding breach of such provision or a waiver by such party
of any breach of any other provision.  In the event that any provision or
portion of this Release shall be determined to be invalid or unenforceable for
any reason, the remaining provisions of this Release shall be unaffected thereby
and shall remain in full force and effect.


Section 15.          This Release represents the entire understanding and
agreement between the parties with respect to the subject matter hereof and
there are no promises, agreements, conditions, undertakings, warranties, or
representations, whether written or oral, express or implied, between the
parties other than as set forth herein.  This Release cannot be amended,
supplemented, or modified except by an instrument in writing signed by the
parties against whom enforcement of such amendment, supplement or modification
is sought.


Section 16.          This Release may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
Release.


Section 17.          EMPLOYEE STATES THAT HE HAS CAREFULLY READ THIS RELEASE, IT
HAS BEEN FULLY EXPLAINED TO HIM, THAT HE HAS HAD THE OPPORTUNITY TO HAVE IT
REVIEWED BY AN ATTORNEY, AND THAT HE FULLY UNDERSTANDS ITS FINAL AND BINDING
EFFECT, AND THAT THE ONLY PROMISES MADE TO HIM TO SIGN THE RELEASE ARE THOSE
STATED IN THE RELEASE, AND THAT EMPLOYEE IS SIGNING THIS RELEASE VOLUNTARILY
WITH THE FULL INTENT OF RELEASING EMPLOYER OF ALL CLAIMS DESCRIBED HEREIN.


The parties hereto have executed this Release effective upon execution by the
last party to execute this Release, subject to expiration of the seven-day
revocation period referred to in Section 10 above.





 
EQUITY ONE, INC.
       
By:
     
Name:
     
Title:
     
Date:
 
     
 
 
Thomas E. McDonough
    Date:
 


 
 4

--------------------------------------------------------------------------------